DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/651,811 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims overlaps the claims of application 16/651,811 and/or obvious variant of one another with slight optimization of ranges.
With regards to the amount of exudation of the lubricant per unit region on the surface of the magnetic layer, the copending Application does not expressly claimed the lubricant characteristics.  However, official notice is taken that such attributes and/or characteristics of the magnetic recording layer’s surface is known in order to be adequately lubricated in order for the magnetic head to R/W the medium.  Applicants’ invention encompasses known features as evidenced by the cited but not applied prior art included herein, such as forming recesses on a magnetic layer to capture the lubricant is known, wherein ‘811 discloses similar magnetic layer surface characteristics and lubricant material.  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have copending Application No. 16/651,811 claim the attributes and/or characteristics of lubricant properties on the surface of the magnetic layer in order to R/W the binder medium. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for depths of recesses less than 100% of the thickness of the magnetic layer (i.e. not all the way through the magnetic layer; e.g. see especially Figures 4, 8, and 9), does not reasonably provide enablement for recesses having depths of 100%, 130%, 180%, etc. of the magnetic layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. While the Examiner has some question whether a recess of <100% would function as intended (given that Figures 8-9 only illustrates depths just barely over 20%), but Examiner does not find anything excluding language up to “less than 100%” and feels that Figure 4 provide sufficient support for “less than 100%” as an upper cap of the recesses; i.e. no recesses are shown all the way through the magnetic layer nor entering into the underlayer/base layer.  As such, the Examiner deems that amendment to limit the recesses to “and less than 100% of an average thickness of the magnetic layer” would be supported and would overcome the rejection of record.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants’ invention encompasses many known features, as evidenced by the cited but not applied prior art included herein.  E.g. magnetic tapes having small overall thickness values are known; magnetic tapes having a substrate/foundation/magnetic layer structure are known; squareness ratio in perpendicular direction of the magnetic layer is known; using fatty acid or fatty acid ester lubricants is known; forming protrusions/recesses on the surface of the magnetic layer is known; etc.
However, applicants’ claimed invention requires a very specific number (20 – 200) of recesses having a very specific depth profile (20% - <100% - assuming claims are amended as suggested by the Examiner), in combination with amount of exudation of the lubricant, along with several other very specific limitations directed to materials and properties/structure (squareness ratio of MRL, average thickness of entire medium).  While a skilled artisan might, individually, be able to optimize or ‘pick and choose’ these features in a vacuum, there is insufficient specificity in the prior art to anticipate or render obvious a magnetic recording medium meeting the totality of the claimed limitations of claim 1 (e.g. there is no guidance to control the amount of exudation  of the lubricant, simultaneously, ensuring that the magnetic recording medium possess the claimed number of recesses meeting the claimed depth requirement).  As such, the Examiner deems that the preponderance of evidence tips towards allowability and the present claims are deemed allowable over the art of record, as the art of record fails to teach or render obvious a magnetic recording medium meeting the totality of the claimed limitations in a singular embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785         

/Holly Rickman/Primary Examiner, Art Unit 1785